Citation Nr: 0823549	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-37 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for left ear hearing loss.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from August 1962 to 
August 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which allowed service connection 
for tinnitus and right ear hearing loss, but denied service 
connection for left ear hearing loss.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's does not have sufficient left ear hearing 
loss at present for an award of service connection in 
accordance with 38 C.F.R. § 3.385 (2007).  


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated in 
active military service nor may left ear sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in June 2006, 
prior to the issuance of the rating decision now on appeal 
from August 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected for 
review.  The veteran submitted the results of a private 
audiometric examination which was adequate for rating 
purposes (and which resulted in the allowance of service 
connection for right ear hearing loss and tinnitus).  All 
known available evidence has been collected for review and 
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for a disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, 
the US Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 20 
decibels, and that thresholds above 20 decibels indicate at 
least some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss in May 2006, at age 62, 
over 39 years after he was separated from service.  In that 
claim, the veteran alleged that current hearing loss was 
attributable to his exposure to acoustic trauma during 
military service.  

The veteran submitted the report of a private audiometric 
examination performed in April 2006, which included an 
opinion that current bilateral "mild high frequency 
sensorineural hearing loss" and tinnitus were attributable 
to incidents of his military service.  

The pure tone decibel thresholds were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
40
LEFT
15
15
20
30
30
Speech recognition scores were 96 bilaterally.

Based upon this examination and favorable clinical opinion 
relating current hearing loss and tinnitus to incidents of 
service, the RO granted service connection for right ear 
hearing loss and tinnitus, but denied service connection for 
left ear hearing loss.  The Board concurs with this rating 
judgment.  

This current examination showed that the veteran met the 
criteria listed in 38 C.F.R. § 3.385 for recognition of 
hearing loss disability for the right ear because two of the 
relevant decibel thresholds for speech at 3,000 and 4,000 
Hertz were 40 decibels or greater.  However, he did not meet 
the governing criteria for the left ear because no relevant 
decibel threshold was 40 or higher, no three relevant decibel 
thresholds were 26 decibels or higher, and the speech 
recognition score was not less than 94 percent.  

In the absence of competent medical evidence showing that the 
veteran meets the required minimum criteria for recognition 
of left ear hearing loss for VA purposes, a grant of service 
connection for left ear hearing loss is not warranted, and 
this is true despite evidence showing a mild degree of 
current left ear hearing loss coupled with a clinical opinion 
relating that loss to incidents of the veteran's military 
service.  The Board is bound to follow the governing VA 
regulation of 38 C.F.R. § 3.385 in this appeal.  38 U.S.C.A. 
§ 7104(c).  There is no reasonable doubt that the veteran 
meets this requirement.  Should the veteran have a subsequent 
audiometric examination which shows that he does meet the 
criteria of the governing regulation for left ear hearing 
acuity, he should reopen this claim.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


